Citation Nr: 1616037	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a cardiac (heart)disability and/or as due to herbicide exposure.

2.  Entitlement to service connection for a cardiac disability (claimed as ischemic heart disease), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1973.  He had subsequent service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.   

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2015.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the October 2015 remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The earliest clinical evidence of hypertension and/or a heart disability is more than three decades after separation from service. 

2.  The most probative evidence of record is against a finding that the Veteran has ischemic heart disease.

3.  The Veteran does not have a service connected disability to which his hypertension and/or heart conditions may be related.

4.  The most probative evidence of record is against a finding that the Veteran has hypertension and/or a heart disability causally related to, or aggravated by, service and/or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to a cardiac disability and as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

2.  The criteria for service connection for a cardiac disability, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006), Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in 2010 and 2012.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes the Veteran's service treatment records (STRs), military personnel records, post service medical records and correspondence, Social Security Administration (SSA) records, written articles, and the statements of the appellant and his wife, J.W., in support of his claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims for which VA has a duty to obtain.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that adequate examinations and opinions have been obtained.  The claims file includes a 2010 opinion with a 2012 addendum and a 2016 opinion.  The opinions are predicated on a review of the claims file, to clinical evidence and lay statements and/or examination of the Veteran.  Adequate rationale has been provided. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

A Veteran, who during active service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initially, the Board acknowledges that the claims file incudes numerous articles on heart disease, hypertension, and toxins.  Assuming, arguendo, that these articles rise to the level of a medical article or medical treatise, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999).  

In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the articles submitted by the Veteran fall into this general category.  Although the articles discuss hypertension, and various heart disabilities, and provide information on toxins, none of the information pertains specifically to this Veteran, and it is not combined with any opinion of a medical professional which supports his claim of entitlement to service connection for hypertension and/or a heart disability.  The Board finds that the VA medical opinions in November 2010 (with a 2012 addendum) and January 2016 are the most probative evidence of record because they are by clinicians who examined the Veteran and/or his clinical records and provided adequate probative evidence with consideration of the specific details of the Veteran's medical history.

In addition, the claims file includes the opinions of the Veteran and that of his wife that the Veteran has hypertension and/or a heart disability causally related to, or aggravated by, active service.  The Veteran and his wife have not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the heart, hypertension, and/or toxins.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Veteran's DD 214 is negative for service in Vietnam and, in fact, reflects that he did not have service in Vietnam.  It reflects "Indochina-No Vietnam-No Korea-No."  However, the Veteran submitted a Travel Voucher or Subvoucher which reflects the Veteran's itinerary for a period of time in 1972, which included a trip from Kadena Air Base in Japan to Thailand to Vietnam to Guam, and back to Kadena.  An August 2010 VA memorandum from the Denver RO JSRRC (U.S. Army Joint Service Records Research Center) reflects that exposure to herbicides can, therefore, be conceded.  

Based on the foregoing, the Board finds that the Veteran is presumed to have been exposed to herbicides in service.  

Nonetheless, as discussed in further detail below, the Board finds that the Veteran is not entitled to service connection for hypertension or a heart disability. 

Hypertension

The Veteran avers that he has hypertension due to active service exposure to herbicides, secondary to ischemic heart disease, and/or due to his dietary habits in service.  The Veteran testified that he first knew he had hypertension in 2009; clinical records reflect that the Veteran was diagnosed with hypertension in 2009.  This is more than thirty years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered whether the Veteran is entitled to service connection for hypertension on a presumptive basis, a direct incurrence basis, and/or a secondary basis, but finds that he is not. 

Presumptive Basis

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for hypertension under 38 C.F.R. § 3.309(e).  

Hypertension is not a disorder that may be presumed to be related to herbicide exposure.  VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), See Note 3.  In other words, VA made a concerted effort to exclude hypertension as being a disability that enjoys the presumption of service connection due to herbicide exposure.

As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.
 
The Board has also considered the provisions of 38 C.F.R. § 3.309(a) for service connection on a presumptive basis for chronic diseases which manifest to a compensable degree within an applicable time.  The evidence is against a finding that the Veteran's hypertension manifested to a compensable degree within one year of separation from service.  The Veteran separated from active service in May 1973.  The earliest clinical evidence of hypertension is more than three decades after separation from service.  

The Veteran's STRs are negative for any complaints of, or treatment for, hypertension.  The Veteran's March 1969 report of medical examination for Air Force (AF) entrance purposes reflects that his blood pressure was 120/80.

The Veteran's December 1972 report of medical examination for separation purposes reflects that his blood pressure was 114/64.  His height was 64 inches and his weight was 142 lbs.  

The Veteran's spouse, J.W., submitted a statement that the Veteran has had high blood pressure since the "mid 1970s" but that it was not elevated enough to require treatment until May 2009.  

The Veteran's August 1975 report of medical examination for enlistment in the Army National Guard reflects a blood pressure of 130/80.  His report of medical history reflects that he denied ever having had high or low blood pressure, heart trouble, palpation or pounding heart, pain or pressure in the chest, or shortness of breath.  He also signed a dental patient history form in which he stated that he had never been treated for a heart condition or high blood pressure.  Thus, the record contemporaneous to the "mid 1970s" reflects that the Veteran had no high blood pressure, especially not such to a compensable degree, within one year of separation from service. 

The Veteran's January 1977 report of medical history for "annual certificate" reflects that he denied any significant illness or injury since his last physical examination.

In sum, the lay statements and STRs do not support a finding of hypertension to a compensable degree (See DC 38 C.F.R. § 4.104, Diagnostic Code 7101) within one year of separation from service.  Thus, service connection on a presumptive basis is not warranted. 

Direct incurrence basis 

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is against a finding that the Veteran's hypertension is causally related to, or aggravated by, active service.

As noted above, the Veteran's STRs are against a finding of hypertension or high blood pressure in service.  The Board has considered the Veteran's contention that his diet in service caused his hypertension.  The Veteran's representative argued that food in the military "especially in Vietnam with the combat rations does cause high blood pressure."  The Board finds that his allegation does not support service connection for several reasons.  First, the evidence supports that the Veteran was in Vietnam for approximately two hours and that no government meals were used (See Travel Voucher or Sub Voucher).  Second, the evidence is against a finding that the Veteran had hypertension in service, to include in the eight months after his two hour service in Vietnam.  Third, the clinical opinion, as discussed below, is against a finding that eating habits/food which would cause hypertension at that time would lead to hypertension years later.  The evidence does not support a finding that the Veteran's in-service eating habits/food, weight (which has not been shown to overweight in service), herbicide exposure, or any other factor contributed to the etiology of his hypertension.  

A January 2016 VA examination/clinical opinion is of record.  The examiner opined that it is less likely than not that the Veteran's hypertension is causally related to service.  The Board finds that the opinion, with supporting rationale, is extremely probative with regard to the etiology of the Veteran's hypertension.  It reflects, in pertinent part, as follows:

[The Veteran's] hypertension is less likely than not incurred in or caused by the [claimed] hypertension during service.  To begin with, there is no evidence in STRs that veteran was ever diagnosed with hypertension while in service.  The blood pressure readings recorded in his STRs are normal, and he was not diagnosed with hypertension until 2009, over 30 years after he left the military.  The relatively weak association between Agent Orange and hypertension (supported by limited or suggestive evidence in the 2012 update of Veterans and Agent Orange by the Institute of Medicine) pales in comparison to the very strong association between veteran's traditional risk factors and hypertension.  Accordingly, veteran's hypertension is less likely than not due to herbicide exposure during service because it is more likely due to other risk factors, including veteran's weight, high-sodium intake, and age.  Veteran's current height and weight are listed as 65 inches and 164#, respectively, giving him a BMI of 27.35.  At this BMI, veteran is not obese (defined by the CDC as a BMI of 30.0 or higher), but he is overweight (defined by the CDC as a BMI of 25.0-29.9).  Hypertension is strongly associated with excess weight in both overweight and obese individuals. Specifically, the age-adjusted relative risk (RR) for new hypertension has been found to be highly associated with overweight status, with a RR of 1.46 for men and 1.75 for women (Wilson PWF et al.  Overweight and obesity as determinants of cardiovascular risk: the Framingham experience. Arch Intern Med. 2002; 162:1867-72).  In addition, veteran's high-sodium intake is a probable cause of his hypertension.  Salt consumption, which leads to volume expansion and increased blood pressure, is widely known as a significant risk factor for hypertension (Kaplan N. Salt intake, salt restrictions, and primary (essential) hypertension. UpToDate 9/2/14).  Veteran reports adding significant salt to his food for years, saying that he just "poured it on" until he was diagnosed with hypertension in 2009.  At that point, veteran reports that he has stopped using a salt shaker, but he adds that his wife (who does most of the cooking) "puts in plenty of salt"; he also likes snacking on inherently salty foods (such as bologna and cheese).  Although precise quantitative measurements of veteran's salt intake are not available, it is highly probable that veteran is consuming more than the 2.3 grams of salt/day recommended by the 2003 Seventh Joint National Committee (JNC-7) guidelines (Chobanian A, Bakris G, Black H, et al. Seventh report of the Joint National Committee on the prevention, detection, evaluation, and treatment of high blood pressure.  Hypertension. 2003;42(6):1206).  Finally, veteran's age is an extremely significant risk factor for hypertension. Veteran was diagnosed with hypertension when he was 61.  Data from the Framingham Heart Study show that the residual lifetime risk for middle-aged (defined as ages 55-65) men developing hypertension (defined as a blood pressure of 140/90 mm Hg or greater or the use of antihypertensive medications) is a staggering 90% (Vasan R, Beiser A, Seshadri S, et al. Residual lifetime risk for developing hypertension in middle-aged women and men.  The Framingham Heart Study. JAMA. 2002 Feb 27;287(8):1003-10).  In other words, the average middle-aged man--like this veteran--has a 90% probability of being diagnosed with hypertension over the course of his lifetime, regardless of herbicide exposure.  Given the cumulative risk of hypertension associated with veteran's traditional risk factors (weight, high-sodium intake, and age), it is highly probable that veteran's hypertension is due to these traditional risk factors and not due to herbicide exposure. 

 . . . . [The] Veteran's hypertension is less likely than not related to foods consumed during military service.  As noted above, salt consumption is widely known as a significant risk factor for hypertension, and it is probable that veteran's diet during his 4 years of active duty exceeded the 2.3 grams of salt/day recommended by the 2003 Seventh Joint National Committee (JNC-7) guidelines (Chobanian A, Bakris G, Black H, et al. Seventh report of the Joint National Committee on the prevention, detection, evaluation, and treatment of high blood pressure. Hypertension. 2003;42(6):1206).  However, veteran's hypertension is less likely than not related to foods consumed during military service because salt consumption is not a permanent or irreversible risk factor for hypertension.  On the contrary, dietary sodium reduction reduces blood pressure in normotensive, prehypertensive, and hypertensive individuals, including the elderly; the reduction in blood pressure observed with decreased sodium consumption is why a low-salt diet is recommended in all international and national guidelines as a component of nonpharmacologic therapy of primary hypertension ((Kaplan N. Salt intake, salt restrictions, and primary (essential) hypertension. UpToDate 9/2/14). So even if veteran *had* developed hypertension due to a high-salt diet when he was on active duty, the hypertension most likely would have resolved with adoption of a low-sodium diet.  However, as noted above, there is no evidence in STRs that veteran was ever diagnosed with hypertension while in service.  The blood pressure readings recorded in his STRs are normal, and he was not diagnosed with hypertension until 2009, over 30 years after he left the military. 

The Board notes that at the time of the 2016 opinion, the Veteran's weight was noted to be 164 lbs.  In 2009, when he was diagnosed with hypertension, his weight was 193 lbs. (See May and September 2009), which is a higher body mass index and still supports the examiner's rationale.  The SSA finding that the Veteran "does not have limitations due to his obesity" has not been shown by competent credible evidence to be synonymous with a finding that he does not have adverse health effects or hypertension due to his obesity.

The Board has considered all of the pertinent evidence, to include the written articles submitted by the Veteran, as well as the Institute of Medicine's findings, the clinical records and opinions, and the lay statements.  Based on the evidence, the Board finds that service connection on a direct incurrence basis is not warranted. 

Secondary basis 

The Veteran contends that his hypertension is secondary to a heart service-connected disability.  As discussed in further detail below, the Veteran is not in receipt of service connection for a heart disability or any other disability.  Thus, service connection on a secondary basis is not warranted. 

As noted above, a January 2016 VA examination/clinical opinion is of record.  The examiner opined in pertinent part, as follows:  

[The] Veteran's hypertension is less likely than not caused or aggravated by his left ventricular hypertrophy (LVH).  In fact, the opposite is true: veteran's LVH is most likely caused by his hypertension.  The development of LVH is a "relatively early response to hypertension," demonstrable even in children or adolescents with borderline elevations in blood pressure (Douglas P, Kaplan N. Definition and pathogenesis of left ventricular hypertrophy in hypertension. UpToDate 9/29/15).

Conclusion - Hypertension

In sum, service connection is not warranted on a presumptive basis because hypertension is not a listed disease which warrants presumptive service connection due to herbicide exposure, and the evidence is against a finding that the Veteran had hypertension manifested to a compensable degree, or hypertension at all, within one year after separation from service.  Service connection is not warranted on a direct incurrence basis as the evidence is against a finding that he had hypertension in service, and the most probative opinion is that his hypertension is not causally related to, or aggravated by service, to include herbicide exposure but is instead due to age, post service diet, and post service weight.  Service connection is not warranted on a secondary basis because the Veteran is not in receipt of service connection for any disability, to include a heart disability, to which hypertension can be causally linked or aggravated.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cardiac Disability

The Veteran testified that he was diagnosed with ischemic heart disease on September 10, 2009.  He contends that at least three doctors, Dr. Campbell, Dr. Stjernholm, and Dr. Xeller have diagnosed him with ischemic heart disease. 

A September 2010 record from St. Mary Corwin Hospital, reflects that the interpreting cardiologist, Dr. T. Stjernholm, found a mildly enlarged left atrium, right ventricle, and right atrium, mild tricuspid valve and mitral valve insufficiency, and pulmonary pressures in the upper limits of normal.  An EKG record confirmed by Dr. Stjernholm reflects a diagnosis of ischemic heart disease.  

A September 2010 record from St. Mary Corwin Hospital, reflects that the Veteran has mild right hilar fullness.

A September 2010 record from Dr. Campbell (M.P.H.), who practices family practice and occupational medicine, reflects that the Veteran had "no known heart disease diagnosis, but hypertension was diagnosed in 2009, and other symptoms have worsened in the past year,"  Symptoms were noted to be dyspnea, fatigue, dizziness, and short chest pain.  It was noted that he did not have myocardial infarction, congestive heart failure, acute rheumatic heart disease, and had not had any heart surgery.  The Veteran was on three medications to lower his blood pressure.  Upon examination, he had normal heart size, normal rhythm, and normal heart sounds.  It was noted that there was no evidence of congestive heart failure.  He had an abnormal EKG.  Dr. Campbell stated, in pertinent part, as follows:

T-wave abnormalities, signed by Dr. Stjernholm without comment or disagreement with the diagnosis of ischemic heart disease. Copy reviewed is not very clear, but may show conduction abnormality, although Dr. Stjernholm does not mention, so it may be an artifact.

Dr. Campbell found a diagnosis of hypertension, ischemic heart disease, and coronary artery disease. 

The claim file includes a November 2010 VA clinical opinion, with a May 2012 addendum, as to whether the Veteran has ischemic heart disease.  The examiner, Dr. Conoway, stated, in pertinent part, as follows:

In the opinion of this examiner, the only documented cardiovascular pathologic condition is one of hypertension requiring pharmacologic treatment.  There is insufficient medical evidence to document IHD or CAD.  There is no evidence that the Veteran's recorded METS of 6.5 are secondary to a cardiac condition.  The service treatment records are silent for any cardiac pathology, IHD, or CAD. The VA medical records through Primary Care note of 5/19/2010 document only HTN and no cardiac pathology, IHD, or CAD.  No private medical records are in the C-file documenting cardiac pathology, IHD, or CAD.  On 9/9/2010, the MES examiner (Dr. Campbell) rendered a diagnosis of IHD based on the examination's EKG.  However, review of that exam's EKG confirms that the only abnormal finding noted by the interpreting cardiologist (Dr. Stjernholm) was one of non specific T wave changes.  Non specific T wave changes on an EKG do not confirm or even indicate a diagnosis of IHD or CAD.  It is clear to this examiner, that the diagnosis of "IHD" typed on the EKG report was a presumptive diagnosis provided by Dr. Campbell and was not a confirmed diagnosis rendered by the interpreting cardiologist.  Therefore, in this examiner's opinion, the MES examiner's diagnosis of IHD/CAD is not justified due to insufficient medical evidence to make such diagnoses.  Since there is no documented cardiac pathology the Veteran's recorded METS of 6.5 are not due to a cardiac etiology.  The Veteran's reduced exercise is most likely are secondary to documented obesity and low back pain in the VA medical records.  

5/9/2012 Addendum: My above Opinion is unchanged. Review of the VA medical records documented primary care notes (1/24/2011 & 5/16/20.11) with no confirmed diagnosis of IHD.  It was noted that the Veteran's private cardiologist had performed an exercise stress test (EST) but those results were unknown.  The C-file contained the Veteran own cardiology notes (1/24/2011, 2/7/2011) that documented a normal EST study on 2/7/2011 with normal left ventricular function and no evidence of IHD.  The Veteran simply does not have IHD. 

A January 2011 VA primary care provider note reflects, in pertinent part, as follows:

[The Veteran] is concerned that he may have ischemic heart disease but there is no evidence that he has the disease based on his [history] and EKG.  I told him that he might find a positive finding on stress testing that would lead to intervention and prevent an MI or he might get no answer or a false positive or negative test. 

The claims file includes February 2011 correspondence from "Cardiology Now", Dr. J. Sbarbaro, reflects that he had seen the Veteran for a stress echo testing.  (He had also seen the Veteran in January 2011).  He stated, in pertinent part, as follows:

Myocardial ischemia did not develop, suggesting a low likelihood of significant coronary artery disease. Ventricular function is normal. The EKG changes described above are non-specific, and are not thought to be secondary to myocardial ischemia 

A February 2011 record by cardiologist, Dr. J. Sbarbaro also reflects a diagnosis of "No ischemia - Normal LV Function".

SSA records reflect that the Veteran reported "hardening of the arteries" and congestive heart disease.  However, the Board finds that the Veteran is not competent to diagnosis a heart disability.  Moreover, the Board is not bound by SSA determinations.  The VA opinions noted above, are more probative than SSA records which duplicate prior contentions.  There is also no competent evidence by Dr. Xeller which is based on diagnostic testing, which is more probative than the above VA opinions.  

A June 2015 VA mental health record reflects that the Veteran "is convinced he has heart disease.  Apparently the documentation is lacking for IHD".  An April 2015 VA note reflects that the Veteran sought to establish with a new provider at a VA clinic.  He reported a history of recurrent angina with ischemic heart disease.  The Board finds that any listing of IHD as a health problem in VA records is based on unsupported history and is not probative.

A January 2016 VA examination/clinical opinion is of record.  It reflects a diagnosis of left ventricular hypertrophy likely due to hypertension.  The examiner opined that it is less likely as not that the Veteran's heart disability, which is not ischemic heart disease, is caused by service.  The examiner opined, in pertinent part, as follows: 

[The] Veteran's left ventricular hypertrophy is less likely than not related to veteran's service (including herbicide exposure) because it is more likely than not due to hypertension.  LVH is not an ischemic or atherosclerotic heart condition; rather, it is enlargement of the cardiac muscle in response to pumping against elevated blood pressure (similar to how the biceps muscle becomes enlarged in a weight lifter).  The development of LVH is a "relatively early response to hypertension," demonstrable even in children or adolescents with borderline elevations in blood pressure (Douglas P, Kaplan N. Definition and pathogenesis of left ventricular hypertrophy in hypertension. UpToDate 9/29/15).  Veteran's LVH is a new diagnosis, as it was not appreciated on his 2/7/11 stress echocardiogram, and it is an expected finding in an individual who was diagnosed with hypertension over five years ago.  There is absolutely no evidence to support a current diagnosis of ischemic or atherosclerotic heart disease.  Veteran has had a stress echocardiogram in 2/11 that was completely normal.  Veteran had completely normal cardiac enzymes when he was evaluated for left-sided chest pain at Pikes Peak Regional Medical Center on 10/22/14.  He was diagnosed with chest wall pain (not angina or acute coronary syndrome) at the time.  Furthermore, it is highly unlikely that the left-sided chest pain he describes on today's exam is cardiac in etiology; in terms of quality, location, duration, and response to medication, his chest pain is almost certainly not angina.  The aortic atherosclerosis appreciated incidentally on the 9/09 plain films from Rocky Mountain Radiologists is not indicative or diagnostic of significant cardiovascular disease.  The presence of atherosclerosis in Western adults is virtually universal, as atherosclerosis begins in childhood and gradually progresses with age (Zhao, X. Pathogenesis of atherosclerosis. UpToDate 6/9/15).  For instance, in an autopsy study of 2876 men and women aged 15-34 who died from non-cardiac causes, *all* individuals had evidence of aortic atherosclerosis--the same condition that was noted on veteran's plain films (Strong J, Malcom G, McMahan C, et al.  Prevalence and extent of atherosclerosis in adolescents and young adults: implications for prevention from the Pathobiological Determinants of Atherosclerosis in Youth Study. JAMA. 1999;281(8):727).  The incidental radiographic finding of aortic atherosclerosis does not in and of itself constitute a diagnosis of ischemic or atherosclerotic heart disease, especially in the absence of symptoms consistent with cardiovascular disease (such as angina or claudication).

The above November 2010/Mary 2012 and the January 2016 VA opinions, which consider the Veteran's contentions, the aortic atherosclerosis noted in 2009, the EKG findings, and the other pertinent evidence of record, are the most probative evidence of record; they are against a finding that service connection is warranted.  In addition, the January 2011 VA primary care provider record and the February 2011 private record by Dr. Sbarbaro are both against a finding of ischemic heart disease.  

The earliest clinical evidence of a heart disability is more than three decades after separation from service.  In addition, the Veteran's STRs are negative for a heart disability.  The Veteran's December 1972 report of medical examination for separation purposes reflect that the Veteran had one episode of pain in his chest in 1971 due to strenuous physical activity, no treatment was sought, and it was not considered disabling.  It was further noted that his heart was normal upon examination.  Thus, in the year after that one incident, he had no further complaints and no treatment.  As noted above, by the VA clinician, not all chest pain is cardiac in nature.  The Veteran's in-service one-time complaint of chest pain has not been shown by competent credible evidence to have been cardiac in nature.

The Veteran's August 1975 report of medical examination for enlistment in the Army National Guard reflects that upon examination his heart was normal. His report of medical history reflects that he denied shortness of breath, pain or pressure in the chest, palpitation or pounding heart, or heart trouble.  He also signed a dental patient history form in which he stated that he had never been treated for a heart condition or high blood pressure.  

The Veteran's January 1977 report of medical history for "annual certificate" reflects that he denied any significant illness or injury since his last physical examination.

Thus, the record within a decade of his active service are against a finding that he had a heart disability, to a compensable degree, within one year of separation from service

In sum, service connection is not warranted on a presumptive basis because the Veteran does not have ischemic heart disease or another disease for which service connection is warranted on a presumptive basis under 38 C.F.R. § 3.309 due to herbicide exposure.  The evidence is also against a finding that the Veteran had a disability under 38 C.F.R. § 3.309 which manifested to a compensable degree, or at all, within one year after separation from service.  Service connection is not warranted on a direct incurrence basis as the evidence is against a finding that the Veteran had a heart disability in service, and the most probative opinion is that his heart disability is not causally related to, or aggravated by service, to include herbicide exposure but is instead due to his nonservice-connected hypertension. Service connection is not warranted on a secondary basis because the Veteran is not in receipt of service connection for any disability, to include hypertension.   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and/or as due to herbicide exposure, is denied.

Entitlement to service connection for a cardiac disability (claimed as ischemic heart disease), to include as due to herbicide exposure and/or a service-connected disability, is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


